ORDER
PER CURIAM.
Lance Cole (hereinafter, “Movant”) appeals from the denial of his Rule 24.035 post-conviction motion without an eviden-tiary hearing. Movant pleaded guilty to one count of committing violence against an employee of a correctional facility, Section 217.385.1 RSMo (2000). Movant was sentenced to serve ten years’ imprisonment concurrently with any sentence he was then serving. Movant subsequently filed a timely motion for post-conviction relief pursuant to Rule 24.035, which the motion court denied without a hearing.
Movant raises three points on appeal. First, Movant claims plea counsel was ineffective for failing to investigate and subpoena witnesses which he claims would have provided him with a viable defense. Second, Movant alleges plea counsel was ineffective for failing to plead detailed facts that would support a motion for change of venue. Third, Movant argues plea counsel was ineffective because there was a total breakdown of communication resulting in Movant feeling pressured and coerced into accepting a guilty plea.
We have reviewed the briefs of the parties, the legal file, and the transcript, and find the motion court’s decision was not clearly erroneous. Rule 24.035(k). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, *793provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).